DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/19/2021 and 5/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: "image generation unit” in claim 1, “edge detection unit” in claims 1 and 12 and “color control unit” in claims 1-5, 8-9, 12-14, 16 and 18.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim recites, inter alia, "a program that causes a computer system to execute the following steps of:”  Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations (See MPEP 2106.03).  Claim 20 is directed to a computer program per se and therefore the claimed invention is directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. US 20170104937.

	Re claim 1, Yamada discloses an image capturing apparatus (image pickup apparatus), comprising: an image generation unit (image pickup device 2) that generates a captured image by capturing a subject (figure 1; paragraph 29); an edge detection unit (edge detector 52) that detects an edge portion included in the generated captured image (figures 1-2; paragraph 41); and a color control unit (color signal output unit 53) that controls a color of a highlighted display for highlighting the edge portion for each detected edge portion based on color information about the edge portion in the captured image (edge levels at edges E2, E3 are high so color of pixels on both sides of edges E2, E3 is converted into a color having high brightness) (figures 1-2; paragraphs 41-46).

	Re claims 2-3, Yamada further discloses that the color control unit (53) controls the color of the highlighted display so that a color difference between an edge color represented by the color information about the edge portion and the color of the highlighted display becomes large wherein the color control unit (53) further controls the color of the highlighted display so that the edge color and the color of the highlighted display are colors far in a hue plane or a brightness direction (edge levels at edges E2, E3 are high so color of pixels on both sides of edges E2, E3 is converted into a color having high brightness) (figures 1-2; paragraphs 41-46).

	Re claim 4, Yamada further discloses that the color control unit (53) sets the color of the highlighted display from a plurality of color candidates (color signal output unit 53a includes a color table that stores a plurality of color signals used for replacement at edge portions) (paragraph 51).

	Re claim 11, Yamada further discloses that the plurality of color candidates is set according to the subject (detector 52a designates an address n for the color table and different colors are assigned according to the variable “n”) (paragraphs 61-63).

	Re claim 12, Yamada further discloses that the edge detection unit (52) detects a pixel position of the edge portion, and the color control unit (53) sets the color of the highlighted display for each of the detected pixel positions (edge levels at edges E2, E3 are high so color of pixels on both sides of edges E2, E3 is converted into a color having high brightness) (figures 1-2; paragraphs 41-46).

	Re claim 13, Yamada further discloses that the color information about the edge portion includes pixel information of a reference pixel included in a predetermined pixel region surrounding the pixel position of the edge portion and the color control unit (53) calculates the hue of the edge color or the brightness of the edge color based on the pixel information of the reference pixel (edge levels at edges E2, E3 are high so color of pixels on both sides of edges E2, E3 is converted into a color having high brightness) (figures 3-4; paragraphs 41-46, 51).

	Re claim 15, Yamada further discloses that the predetermined pixel region is set according to the subject (detector 52a designates an address n for the color table and different colors are assigned according to the variable “n”) (paragraphs 61-63).

	Re claim 16, Yamada further discloses that the color control unit (53) generates a peaking image in which the edge portion of the captured image is highlighted by the color of the highlighted display (edge portion is displayed in a striking color as the variable n increases so that a user can easily notice the edge level) (paragraph 62).

	Re claim 17, Yamada further discloses that in the peaking image, a color of a portion different from the edge portion is set to the same color as that of the original image (different colors are assigned according to the variable n and the edge potion can be displayed in a brighter color as the edge level increases so that a user can easily notice the edge level) (paragraph 62).

Re claim 18, Yamada further discloses that the color control unit (53) controls the color of the highlighting so that the display of the edge portion of the peaking image changes dynamically (different colors are assigned according to the variable n and the edge potion can be displayed in a brighter color as the edge level increases so that a user can easily notice the edge level) (paragraph 62).

	Re claim 19, claim 19 discloses an image capture method that includes all of the limitations of the image capture apparatus claimed in claim 1.  As a result, the rejection above regarding claim 1 also applies to claim 19.

	Re claim 20, claim 20 discloses a program executing steps that include all of the limitations of the image capture apparatus claimed in claim 1.  As a result, the rejection above regarding claim 1 also applies to claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. US 20170104937 in view of JP 2012109897.

Re claim 5, Yamada discloses all of the limitations of claim 4 above including a plurality of color candidates that are set to highlight an edge portion on a display (paragraph 62).  However, although the Yamada reference discloses all of the above limitations it fails to specifically disclose that the plurality of color candidates includes chromatic color candidates and the color control unit sets a color candidate having a hue farthest from the hue of the edge color among the plurality of color candidates as the color of the highlighted display.
JP2012109897 discloses that it is well known in the art for an image capture apparatus to include chromatic color candidates and to set a color candidate having a hue farthest from the hue of the edge color among the plurality of color candidates as the color of the highlighted display (RGB color values are added to edge portions of objects in images) (figures 1-7; paragraphs 38-56).  Therefore, it would have been obvious for one skilled in the art before the effective filing date of the invention to have been motivated to include chromatic color values to highlight an edge portion on a dispaly as disclosed by JP2012109897 in the image capture apparatus disclosed by the Yamada reference.  Doing so would provide a means for allowing a user or viewer to easily identify edge portions of objects in displayed images.

Re claims 6-7, JP2012109897 further discloses that the plurality of color candidates includes first and second color candidates having different hues wherein the first and second colors are complimentary to each other (RGB color values) (figures 1-7; paragraphs 38-56).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. US 20170104937 in view of EP3148179.

Re claim 8, Yamada discloses all of the limitations of claim 4 above including a plurality of color candidates that are set to highlight an edge portion on a display (paragraph 62).  However, although the Yamada reference discloses all of the above limitations it fails to specifically disclose that the plurality of color candidates includes achromatic color candidates and the color control unit sets a color candidate having a brightness farthest from the brightness of the edge color among the plurality of color candidates as the color of the highlighted display.
EP 3148179 discloses that it is well known in the art for an image capture apparatus to include achromatic color candidates and to set a color candidate having a brightness farthest from the brightness of the edge color among the plurality of color candidates as the color of the highlighted display (a color of an edge of a clear picture region may be darkened/blackened or faded/whitened to distinguish an edge from a surrounding region based on a gray level change value) (figures 1-4; paragraphs 42 and 51-55).  Therefore, it would have been obvious for one skilled in the art before the effective filing date of the invention to have been motivated to include achromatic color values to highlight an edge portion on a dispaly as disclosed by EP 3148179 in the image capture apparatus disclosed by the Yamada reference.  Doing so would provide a means for allowing a user or viewer to easily identify edge portions of objects in displayed images.

Re claim 9, EP 3148179 further discloses that the plurality of color candidates includes black and white and the color control unit sets the color of the highlighted display to black when the brightness of the edge color is larger than a predetermined threshold, and sets the color of the highlighted display to white color when the brightness of the edge color is smaller than the predetermined threshold (a color of an edge of a clear picture region may be darkened/blackened or faded/whitened to distinguish an edge from a surrounding region based on a gray level change value) (figures 1-4; paragraphs 42 and 51-55).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. US 20170104937 in view of Ohyama US 2015/0326797.

Re claim 10, Yamada discloses all of the limitations of claim 4 above including a plurality of color candidates that are set to highlight an edge portion on a display (paragraph 62).  However, although the Yamada reference discloses all of the above limitations it fails to specifically disclose that the plurality of color candidates is set by a user.
Ohyama discloses that it is well known in the art for an image capture apparatus to include a plurality of color candidates for edge display that may be set by a user (the value of a color when an edge component is colored can be freely set by a user) (paragraph 61).  Therefore, it would have been obvious for one skilled in the art before the effective filing date of the invention to have been motivated to include the teaching of allowing a user to set the color value of a displayed edge as disclosed by the Ohyama reference in the image capture apparatus disclosed by the Yamada reference.  Doing so would provide a means for allowing a user or viewer to easily identify edge portions of objects in displayed images.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claim 14, the prior art does not disclose an image capture apparatus having the specific limitations disclosed in claim 14, wherein the image capture apparatus comprises: an image generation unit that generates a captured image by capturing a subject; an edge detection unit that detects an edge portion included in the generated captured image; and a color control unit that controls a color of a highlighted display for highlighting the edge portion for each detected edge portion based on color information about the edge portion in the captured image, wherein the color control unit controls the color of the highlighted display so that a color difference between an edge color represented by the color information about the edge portion and the color of the highlighted display becomes large, wherein the edge detection unit detects a pixel position of the edge portion, and the color control unit sets the color of the highlighted display for each of the detected pixel positions and the color information about the edge portion includes pixel information of a reference pixel included in a predetermined pixel region surrounding the pixel position of the edge portion and the color control unit calculates the hue of the edge color or the brightness of the edge color based on the pixel information of the reference pixel, wherein the color control unit calculates an average hue of the reference pixel as the hue of the edge color.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moon et al. US 2017/0019589 discloses an image capturing apparatus including a focus part displayed to a user by a white or colored highlight on an in-focus edge.
Kamiya US 2016/0323500 discloses a video signal processing device for synthesizing an edge signal by highlighting the edge by a bright or colored display.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699